Title: To George Washington from Samuel Huntington, 7 August 1780
From: Huntington, Samuel
To: Washington, George


					
						sir,
						Philadelphia August 7. 1780
					
					I have the Honor to transmit your Excellency the enclosed Extract of Intelligence just come to Hand.
					My Informant who brought me this Intelligence adds, that, the whole Number of Troops which sailed from Martinique for Jamaica were 16.000 That Monsr de Bougainville mentioned as about to sail for

America must be understood from France, the Account having reached Martinique—With very great respect I have the Honor to be your Excellency’s most obedt servant
					
						Sam. Huntington
					
				